PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/194,017
Filing Date: 16 Nov 2018
Appellant(s): HEWLETT PACKARD ENTERPRISE DEVELOPMENT LP



__________________
Mr. Fred G. Pruner, Jr., Reg. No. 40,779
For Appellant


EXAMINER’S ANSWER
This is in response to the appeal brief filed March 14, 2022. (“Arguments”).
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 17, 2020 (“The Previous Action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1 and 8-9
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dighe et al., US 2012/0159496 Al, (“Dighe”); and
Claim(s) 2-7 and 10-20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dighe et al., US 2012/0159496 Al, (“Dighe”) in view of  Jenne et al., US 2017 /0220362 Al, (“Jenne” cited by Appellant on IDS dated 11/16/2018).
 (2) Response to Arguments
Rejections under 35 U.S.C. 102(a)(1)
Regarding claims 1, 8, and 9:
Appellant argues first that “Claim 1 overcomes the § 102 rejection for at least the reason that Dighe fails to disclose several elements of [[claim 1]] … claim 1 expressly refers to ‘power consumption limit variations,’ and specifically recites, ‘determining core and un-core operating frequency variations versus power consumption limit variations of the two or more processors.’ Dighe does not even mention a power consumption limit, whether expressly or albeit using different terminology.” Remarks at p. 9. Emphasis added.
Examiner respectfully disagrees. The MPEP states that “[a] claimed invention may be rejected under 35 U.S.C. 102  when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.” MPEP § 2131. Emphasis added.
Further, the MPEP sets out the following requirement: 
[d]uring patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’ … the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. 
MPEP § 2111. Emphasis added.
Throughout the Appellant’s Specification (“Spec.”), “power consumption limit” is discussed in terms of power, voltage or current. See, for example:
Control units … may set the operating frequency of the respective processors … based on the power information that includes current and voltage values and/or the amount of power provided by the power supply 104 … the power information in the respective registers of a processor may be used as a power consumption limit and the operating frequency of the processor may be determined based on the power consumption limit.
Spec. at ¶ 19. Emphasis added.
The Spec. goes on to provide a single exemplar of a power consumption limit in terms of a unit of measure (i.e. volts, amps, watts etc..). As discussed in the previous action, the Spec sets out that “[i]n some examples, the nominal power consumption limit of the processor of a server may be set to between 100 volts and 250 volts.” Spec. at ¶ 37. Emphasis added.
Examiner has interpreted “power consumption” and “power consumption limit” giving the claim language the broadest reasonable interpretation (“BRI”) in light of the specification as it would be interpreted by a person having ordinary skill in the art (“PHOSITA”) at the time the claimed invention was filed. Here, that means that “power consumption level” and power consumption limit” are interpreted to comprise either a voltage measurement or a voltage setting respectively. Against this backdrop, Examiner now turns to Appellant’s specific arguments regarding Claims 1, 8, and 9 in light of Dighe. 
Appellant’s first argument alleges that “Dighe does not even mention a power consumption limit, whether expressly or albeit using different terminology.” Remarks at p. 9. Examiner respectfully disagrees. 
As discussed in the previous action, Dighe teaches varying the operational voltage of the cores/tiles of a die so as to characterize the maximum frequency and leakage power at that set voltage (Dighe [0021] and [0028]; See also [0011] - [0015]). In other words, Dighe teaches setting a voltage level — a power consumption limit giving the claim the BRI — so as to determine at least the cores’ and un-cores’ frequency and leakage power characteristics. In this way, Dighe teaches power consumption limit in terms reasonably interpreted in light of the Spec.
Next, Appellant argues in the alternative “that the leakage power of Dighe's processor may vary with frequency and/or voltage, Dighe does not discuss power consumption limits, much less determining core operating frequency variations versus power consumption limit variations of two or more processors.” Remarks at p. 9.
Here too, Examiner respectfully disagrees. As discussed above and in in light of the specification as it would be interpreted by a person having ordinary skill in the art at the time the claimed invention was filed, Dighe teaches setting a voltage level — a power consumption limit giving the claim the BRI — so as to determine at least the cores’ and un-cores’ frequency and leakage power characteristics. (Dighe [0021] and [0028]; See also [0011] — [0015]). Dighe is directed to varying the voltage applied to a core/tile so as to profile the frequency and leakage power of the core/tile at the set voltage. (Dighe [0012] and [0027]). Dighe undertakes the profiling because there are variations in how on-chip components – cores/tiles – operate due to chip/device scaling issues (Dighe [0001]-[0002]). In some cases, it is helpful to know the core/tile profiles with respect to voltage and frequency so that frequencies across a set of tiles/cores may be harmonized by applying varying voltages to the respective cores/tiles based on the profiling. (Dighe [0037]; See also [0010])  
Thirdly, Appellant argues that “Dighe discusses a ‘profiling,’ but Dighe fails to disclose that the profiling considers a power consumption limit, much less power consumption limit variations or determining operating frequency variations versus power consumption limit variations of two or more processors, as recited in claim 1.” Remarks at p. 9
Once again, Examiner respectfully disagrees for the reasons argued above. That is, in light of the specification as it would be interpreted by a person having ordinary skill in the art at the time the claimed invention was filed, Dighe teaches setting a voltage level — a power consumption limit giving the claim the BRI — so as to determine at least the cores’ and un-cores’ frequency and leakage power characteristics. (Dighe [0021] and [0028]; See also [0011] — [0015]). 
Dighe is directed to varying the voltage applied to a core/tile so as to profile the frequency and leakage power of the core/tile at the set voltage. (Dighe [0012] and [0027]). Dighe undertakes the profiling because there are variations in how on-chip components – cores/tiles – operate due to chip/device scaling issues (Dighe [0001]-[0002]). In some cases, it is helpful to know the core/tile profile with respect to voltage and frequency so that frequencies across a set of tiles/cores may be harmonized by applying varying voltages to the respective cores/tiles. (Dighe [0037]).  
Appellant’s final argument alleges that “Dighe fails to disclose determining any variation of un-core operating frequency variations, much less un-core operating frequencies variations versus power consumption limit variations.” Remarks at p. 9. Appellant argues that “the construction being assigned to elements of claim 1, such as the ‘core operating frequency’ and ‘un-core operating frequency’ is wholly unreasonable, as there is no distinction is made regarding the parts of Dighe that purportedly discuss a "core operating frequency" and the parts of Dighe that purportedly discuss an ‘un-core operating frequency … [the construction applied] improperly eviscerates the express language of this claim, as the "core" and "un-core" modifiers are being improperly read out of the claim language by considering any processor frequency to be either an "un-core" operating frequency or a "core" operating frequency.’” Remarks at pp. 9-10.
In support of this proposition, citing to p. 14 of the Previous Action, Appellant states that “[the Previous Action] appears to label the "memory, router and other circuitry" as being the purported "un-core" of Dighe, Dighe does not disclose determining operating frequency variations, power consumption limit variations, or frequency variations versus power consumption limit variations of the "memory, router and other circuitry." Moreover, Dighe fails to disclose determining, based on the variations of the "memory, router and other circuitry," power consumption levels.” Remarks at p. 10.
Examiner respectfully disagrees. As discussed in the Previous Action Dighe teaches “the terms "core" and "tile" may be used interchangeably to refer to both processing circuitry, memory, router and other circuitry associated with each individual processing unit within a processor.” (Dighe [0019]) Emphasis added. i.e. processing circuitry – core giving the claim the BRI – and memory, router and other circuitry – uncore giving the claim the BRI. (Dighe at [0019]). Dighe goes on to teach how the v/f pairs for the cores/tiles may be profiled. That is, the core v/f pairs and the un-core v/f pairs. 
Dighe “perform[s] per die profiling … for every core in a many-core processor, [so as to determine] Fmax and leakage power … this profiling may be performed by running worst-case vectors on the core or with built in self test circuits or with the use of specialized test equipment during initial high volume testing to determine Fmax and leakage power. This variation data can be gathered and stored in a memory that can be accessed by a scheduler.” (Dighe at [0010] Emphasis added.) Dighe utilizes the profiled information for each tile/core to “generate a solution for minimum energy under the given frequency constraints. It will solve for per core voltage and frequency value pairs ….” (Dighe at [0010]). In some cases, Dighe utilizes the profile information to bring the cores/tiles up to the same frequencies by applying the profiled voltages – which may be different for each core/tile due at least to variations. (Dighe at [0037]) 
In other words, Dighe profiles each core/tile – processing circuitry and other circuitry alike; cores/un-cores giving the claim the BRI – so as to determine the v/f characteristics for each core/tile. In turn, Dighe uses the profile information to set the core/tile v/f to achieve a maximized energy efficiency. 
Rejections under 35 U.S.C. 103
Regarding claims 2, 10, 17, and 20:
Appellant alleges that “The Final Office apparently concedes (Final Office Action, p. 7) that Dighe fails to disclose the remaining elements of claim 2 and relies on (Final Office Action, pp. 7 and 8) paragraph numbers [0036] and [0037] of Jenne for these elements. However, the Final Office Action errs in the factual findings made with respect to Jenne … fails to disclose or render obvious determining, based on determined core and un-core operating frequency variations, a core operating frequency offset from a base core operating frequency and an un-core operating frequency offset from a base un-core operating frequency for each one of two or more processors, as recited in claim 2.” Remarks at p. 13. 
Appellant then surveys Jenne’s teachings at [0036] – [0037] and turns to argue that “even assuming, arguendo, that the Iout offset may be considered an operating frequency … Jenn fails to disclose or render obvious determining the Iour offset based on operating frequency variations, or determining, based on Iour offsets, an un-core operating offset from a base un-core operating frequency. Jenne does not discuss an un-core operating frequency, much less determining an un-core operating frequency offset whether based on operating frequency variations or otherwise.” Id..
Examiner respectfully disagrees. As discussed in the previous action, Jenne is cited for its teaching of determining a difference between the frequency at which a processor should operate when provided with a known power level, and the actual frequency that the processor operates at for that same power level. (See, Jenne Fig.3 depicting the differences between the operating frequencies of different cores with respect to the “AVX Base Frequency”).
Jenne seeks to harmonize the processors’ frequencies with one another (See Jenne Fig. 4) by adjusting the power level provided to the processors by a respective amount necessary to overcome the frequency difference detected. (Jenne Figs 5-6 and [0040] “with respect to CPU 1, the power consumed is reported to be higher than the actual consumption; that is, the power consumption reported by CPU 1 is equal to the actual consumption plus an error, which is used as the /our offset for CPU 1. This offset, once applied to the measured consumed power for CPU 1 and reported out as if it were true, causes CPU I to increase its operating performance or frequency.” Emphasis added.)
In other words, the difference between the AVX base frequency and the actual frequency — frequency offsets giving the claim the BRI - correspond to a power reporting variance with respect to CPU3 — power consumption offsets giving the claim the BRI. Examiner has mapped the frequency differences depicted in Fig. 3 and discussed at [0036] – [0037] as frequency offsets. Examiner has further mapped the power offsets depicted at Figs. 5 and 6 and discussed at [0040] as the “power consumption offset” and not as the frequency offset. 
Put differently, Jenne teaches that differences in measured frequency correlate to differences in the amount of power consumption reported by the processor. Jenne seeks to compensate for the differences so as to allow all of the processors to operate at the same frequency. (Jenne  [0041] – [0043]) 
Regarding claims 6 and 14:
Appellant chiefly argues that Jenne fails to teach the subject matter recited in claim 6. Remarks at p. 14. In support of this allegation, Appellant argues that Jenne does not teach the power consumption levels, power consumption limits, and frequency variations of the cores and uncores. Id. Appellant concludes by arguing that “the Final Office Action assumes that the elements that are introduced in claim 6 are present in Jenne, no plausible reason has been advanced by the Final Office Action to explain why one of ordinary skill in the art would have otherwise derived these claim elements, absent impermissible hindsight gleaned solely from the present application.” Id.
Examiner respectfully disagrees. First, as discussed at length above and in the previous action, Dighe was cited for its teaching of correlating power consumption and frequency in cores/tiles. Jenne also discusses this relationship, but with more specificity with respect to the frequency variations (See also above discussion of claims 1, 8, 9, and 2). Jenne was further cited for its teaching of performing the profiling at power on self test (“POST”) time. (Jenne [0026] – [0027]).
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 Examiner respectfully disagrees with Appellant’s allegation of impermissible hidsight. Remarks at p. 14. At the very least, Dighe’s teaching of a built in self test (“BIST”) circuit ( Dighe  [0017]) which “initiat[es] profiling … on an initial power up the system” (Dighe [0027]) suggests that a POST could perform the same profiling. (Jenne [0026] – [0027]) 
Regarding claim 18:
Appellant argues that “In paragraph number [0041], Jenne discusses an "average": "for instance, in some cases, the target performance level for all of the CPUs may be an average of the operating performance levels of all of the CPUs." This average, however, is not an average of un-core operating frequencies or "two or more base un-core operating frequencies." Moreover, Jenne fails to disclose or render obvious, whether in paragraph number [0041] or otherwise, determining a target un-core operating frequency, much less determining a target uncore operating frequency by averaging two or more base un-core operating frequencies. It is noted that paragraph number [0041] fails to disclose or render obvious averaging frequencies, as here, Jenne is discussing averaging "operating performance levels." As the Final Office Action assumes that all of the elements of claim 18 are present in Jenne's disclosure, no plausible reason has been advanced to explain why one of ordinary skill in the art would have otherwise derived these elements.” Remarks at p. 18. Emphasis added.
Examiner respectfully disagrees. As discussed in the previous action, Jenne teahes  “in some cases the target performance level for all of the CPUs may be an average of the operating performance levels of all of the CPUs.” (Jenne at [0018]). Examiner notes further that Jenne teaches “BIOS 102 measures operating performance 112 (in terms of frequency of operation) in addition to power, and then compares the operating performance 112 to a target performance level 113”(Jenne at [0028] Emphasis added.) In other words, Jenne’s teaching of operating performance is in terms of at least processor frequency.
Regarding claims 3, 4, 5, 7, 11, 12, 13, 15, 16 and 19: 
Appellant does not argue these claims beyond merely alleging they overcome the art of record for the same reasons as the clams from which they depend. Remarks at p. 19. Examiner respectfully disagrees for the reasons above and on the grounds put forward in the Previous action.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Brian J Corcoran/             Examiner, Art Unit 2187                                                                                                                                                                                           
Conferees:
/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187                                                                                                                                                                                           
/XUXING CHEN/             Primary Examiner, Art Unit 2187                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.